      Case 5:19-cv-00865-XR Document 11-1 Filed 11/18/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MARY JANE SMOOT,                             §
                                             §
               Plaintiff,                    §
                                             §
VS.                                          §     Civil Action No. 5:19-cv-0865-XR
                                             §
CITY OF SHAVANO PARK, TEXAS,                 §
                                             §
            Defendant.                       §
__________________________________           §

                                         ORDER

       Came on to be considered the Defendant City of Shavano Park’s Unopposed

Motion for Continuance of the Status Conference scheduled for December 5, 2019, the and

the Court finds that said Motion is Meritorious.

       IT IS THEREFORE ORDERED, that Defendant City of Shavano Park’s Motion

for continuance is hereby Granted and the Status Conference is reset to

________________, 2019.

       Signed this _____ day of _________, 2019.



                                       _________________________________________
                                            XAVIER RODRIGUEZ
                                            United States District Judge
